CARDINE, Justice,
dissenting, with whom ROSE, Justice, joins.
I dissent.
Appellant was convicted of fraud by check, a felony, and sentenced to one to three years in prison. Appellant’s conviction was based upon issuance, within a sixty-day period, of three insufficient funds checks • totalling more than $500. These three checks were issued on December 11, December 16, and December 23, 1982.
The fraudulent check statute in effect on the date these checks were issued, § 6-3-124, W.S.1977, provided in part as follows:
“(a) Any person who deceitfully issues a check which is not paid because the drawer has insufficient funds with the drawee, has issued a fraudulent check and commits fraud by check unless the check is paid by the maker within ten (10) days of receiving notice, sent to the address shown on the instrument of dishonor or nonpayment.” (Emphasis added.)
A letter was mailed to appellant giving her notice of dishonor or nonpayment of the checks issued December 11 and December 16. She never received notice that the check issued December 23 had been dishonored or not paid. The majority of this court in its opinion suggests that a letter from the bank, dated December 29, advising appellant that her account had been closed was notice to appellant that her check of December 23 had been dishonored or not paid. The suggestion is fatally flawed. The check of December 23 could have been paid before the account was closed. But that is not the point. The statute under which appellant was charged and prosecuted requires “notice * * * of dishonor or nonpayment,” not a subsequent notice of “account closed.”
We have said
*1102“that where there is plain, unabiguous language used in a statute there is no room for construction, and a court may not properly look for and impose another meaning. * * * [Generally speaking penal statutes are to be strictly construed * * *.” State v. Stern, Wyo., 526 P.2d 344, 346-347 (1974).
Appellant was never given notice of dishonor or nonpayment; and this court, apparently feeling uncomfortable with the suggestion that a later notice of “account closed” is compliance with this requirement of § 6-3-124, supra, states in the majority opinion that the “notice of dishonor” is just a “procedural requirement.” Does the court mean to say that compliance with a procedural requirement is not required? Surely not, for adoption of such a rule would have the effect of repealing the notice requirement of § 6-3-124(a), supra; that would be legislating, something this court cannot and should not do.
Even more astonishing than the court's suggestion that the notice of dishonor is procedural and may be ignored, is the following statement by the court:
“If the notice portion of the statute is somewhat confusing, appellant cannot complain because the notice provision of § 6-3-124(a) is a humane provision in the law that provides for abandonment of criminal intent or a change in heart and allows an otherwise guilty person to avoid conviction.”
I cannot fathom why appellant cannot complain about not receiving the statutory notice and having an opportunity to avoid conviction.
In State v. Laude, Wyo., 654 P.2d 1223, 1229 (1982), we stated:
“The plain language of § 6-3-124, supra, makes it quite clear that for the crime to have been committed a check must have been deceitfully issued and the maker must have failed to redeem within ten days of notice of dishonor or nonpayment by the bank. * * * The crime is obviously not ripe for prosecution until ten days after notice of dishonor or nonpayment and the maker has failed to pay the check.” (Emphasis added.)
Mailing a letter to the issuer of a check that the check was dishonored or not paid is neither difficult nor onerous. Such notice is required by § 6-3-124, supra. Every prosecutor knows of that requirement and should comply. We also said in State v. Laude, supra at 1227:
“The statute * * * confers a benefit on everyone * * ⅜ who has written an insufficient funds check * ⅞ ⅜ a grace period in which to redeem the check before being subjected to prosecution. An additional defense is specifically provided for those charged * * *.”
Appellant in this case was not given notice of dishonor and, therefore, was deprived of the statutory grace period for redemption and the additional defense available according to State v. Laude, supra. For the reasons stated, I would reverse and remand this case for resentenc-ing upon the charges with respect to the two insufficient funds checks not in dispute or such other disposition as is appropriate.